Title: To George Washington from Tench Coxe, 28 July 1794
From: Coxe, Tench
To: Washington, George


                     
                        Sir,
                        Treasury Department Revenue-office, July 28th 1794
                     
                     The present state of affairs appearing to require great circumspection, and the Secretary of the Treasury continuing to be absent, I have the honor, respectfully, to inclose to you a short communication, which it seemed proper for me to make to Inspector Nevill on Saturday last. I detained it till the usual time of closing the mail that I might the better consider its contents, and supposing it to be possible that I might learn something of the views of Government, which might be properly communicated. My intention was to support the mind of the officer of the Revenue without any, the least, commitment of the Government.
                     I take the liberty to observe, Sir, that the Supervisor of the Revenue for Pennsylvania enters this day on the duties of his office at Philadelphia. He arrived from York last Evening.
                     I have the honor to be, with perfect respect, Sir, Your most obedient, & most humble Servant,
                     
                        (Signed) Tench CoxeCommissr of the Revenue
                     
                  